Citation Nr: 1627598	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis and flat feet.

3.  Entitlement to service connection for arthritis of the right great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1997 to September 2001.  The claims of service connection for a bilateral foot disability and right great toe arthritis are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  The claim seeking an increased rating for PTSD is before the Board from a July 2013 rating decision which granted service connection and assigned a 0 percent rating effective March 13, 2012, the date of the claim.  An April 2014 rating decision increased the rating for PTSD to 30 percent effective March 13, 2012.  

In June and July 2014 VA Form 9s (formal appeals), the Veteran requested a hearing before the Board.  At his request the Veteran was scheduled for a videoconference hearing in May 2016; he failed to appear for the hearing.  The file contains a statement from his representative, dated the day of the scheduled hearing, which indicates that the Veteran did not offer a reason as to why he was unable to attend the hearing.  Furthermore, the file does not contain a request to reschedule the hearing; accordingly, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Increased Rating for PTSD

Regarding the claim for a higher rating for PTSD, the Veteran contends that the disability has worsened since the most recent psychiatric examination in June 2013.  In May 2013, VA received two private PTSD disability benefits questionnaires (DBQs) dated January 24, 2013.  The first, from licensed social worker R.G.P., contains R.G.P.'s opinion that the Veteran's psychiatric symptomatology causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The noted GAF score was 65.  The second report, from Dr. R.P., contains Dr. R.P.'s opinion that the Veteran's psychiatric symptomatology causes occupational and social impairment with deficiencies in most areas.  The noted GAF score was 76.  Most recently, upon June 2013 VA psychiatric examination, the examiner opined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The noted Global Assessment of Functioning (GAF) score was 72. 

Importantly, none of the above examinations noted the symptom of suicidal ideation.  In his June 2014 VA Form 9, the Veteran reported that he sometimes has suicidal thoughts.  He acknowledged that prior DBQs do not show current symptoms of suicidal ideation, but he reported that he told the June 2013 VA examiner that he had suicidal ideations.  Such is not noted in the examination report.  In light of the report of worsening and the intervening period since his most recent psychiatric examination, a contemporaneous examination to assess the current severity of his psychiatric disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).        

Bilateral Foot Disability (Including Pes Planus and Plantar Fasciitis) and Arthritis of the Right Great Toe

The Veteran seeks service connection for a bilateral foot disability and arthritis of the right great toe.  He has set forth both direct and secondary theories of entitlement.  Under a direct theory of entitlement, the Veteran reported his belief that such disabilities were caused by injuries in service.  Under a secondary theory of entitlement, the Veteran reported his belief that his service-connected onychomycosis of the right great toe has caused bilateral pes planus with plantar fasciitis and arthritis of the right great big toe; specifically, he explained that since 1997, he has walked with his toe upward at a 45 degree angle to avoid putting pressure on the right great toe, which causes pain.  He believes that walking in such a manner has changed his gait and ruined the natural arches of his feet.  See July 2014 VA Form 9.  [The Board notes that service treatment records (STRs) from May 20, 1999, and July 28, 2000, note normal gait, stride, and posture.  The Board also notes, however, that the Veteran reported foot pain upon examination in June 2001.]

The Veteran was afforded a VA foot examination (other than flatfoot pes planus) in February 2013.  X-rays confirmed right great toe arthritis.  Unfortunately, the report does not contain an opinion as to the etiology of the right great toe arthritis.  March and April 2013 private treatment records and examination reports confirm clinical diagnoses of bilateral plantar fasciitis, bilateral pes planus, and arthritis of the right great toe, but are also without opinion as to the etiology of the noted disabilities.  See private flatfoot DBQ received March 13, 2013; see also April 23, 2013, private treatment record.  Accordingly, a VA foot examination is necessary to obtain a medical opinion as to the likely etiology of his bilateral foot and great right toe disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his psychiatric disability, bilateral foot disability, and right great toe disability since June 2013 (the date of the most recent records associated with the file), and to provide the authorizations necessary for VA to secure any private records of such treatment.  The AOJ should secure for the record complete clinical records (i.e., those not already associated with the record) from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  The AOJ should specifically secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for his psychiatric disability, bilateral foot disability, and right great toe disability since June 2013.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his service-connected PTSD.  The record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note all psychiatric symptoms, their frequency, their severity, and their impact on social and occupational functioning.  The examiner should specifically note the presence or absence of each symptom listed in the schedular criteria for ratings above 30 percent (including suicidal ideation).  

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data and/or medical literature, as deemed appropriate.   

3. The AOJ should also arrange for the Veteran to be examined by a podiatrist to determine the nature and likely etiology of his bilateral foot and right great toe disabilities.  The record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each foot and toe disability entity found.

(b) Please identify the likely etiology of each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability is related to the Veteran's service?  If not directly related to service, is it at least as likely as not (a 50% or greater probability) that any such disability is caused by, or aggravated by, a service-connected disability, including, but not limited to, onychomycosis of the right great toe.  

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data and/or medical literature, as deemed appropriate.  If bilateral flat foot disability is diagnosed, some discussion (with reference to medical literature, if possible) regarding the severity of the condition and estimation of its duration would be useful in the adjudication of the claim.    

4. The RO should then review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




